Citation Nr: 1732143	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.   Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from April 8, 2008 to September 21, 2015, and as 70 percent disabling since September 21, 2015.

2.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected right knee disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

4.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of service connection for a right hand disability.

5.  Entitlement to service connection for a left shoulder disability, claimed as a left arm disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1984 with additional
service in the Pennsylvania Air National Guard, including Active Duty for Training
(ACDUTRA) from May 26, 1987 to June 7, 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal of
multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing which was chaired by the
undersigned Veterans Law Judge at the Philadelphia RO in May 2014.  A transcript
of the hearing has been associated with the record.  

This case was remanded in September 2014 for additional development, and now returns for further appellate review.

As noted in the September 2014 remand, the appeal previously included claims for service connection for tinnitus and a right knee disability.  In rating decisions dated November 2014 and January 2016, the agency of original jurisdiction (AOJ) granted service connection for these disabilities.  As a result, these issues are no longer properly before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

During the pendency of the appeal, the AOJ awarded an increased evaluation for the service-connected PTSD from 50 percent to 70 percent, effective September 21, 2015.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to an AOJ decision assigning a particular rating, a subsequent AOJ decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In October 2016, the Veteran submitted a letter indicating his belief that he precluded from substantially gainful employment as a result of his service-connected PTSD.  The Board thus finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is ripe for appellate consideration, as it was reasonably raised in connection with the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Board notes that an April 2017 decision by the AOJ determined that the issue of entitlement to a TDIU was moot in light of the assignment of a 100 percent disability rating for traumatic brain injury (TBI), effective October 12, 2016.  However, the assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU was warranted in addition to a schedular 100 percent rating where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  In other words, the Court recognized that it was possible for a veteran first to be awarded TDIU based on a single disability, and subsequently receive total schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating).  The Board thus finds that the issue of entitlement to a TDIU is not moot, and has included it among the claims on appeal.  

Finally, the Board notes that in July 2015, the Veteran filed a timely notice of disagreement (NOD) with respect to the portion of the November 2014 rating decision which assigned an initial 50 percent disability rating for his service-connected right knee disability.  

In addition, a claim to reopen service connection for a right hand disability was denied in October 2014, and the Veteran filed a timely NOD in December 2014.  

Finally, in February 2016, the Veteran filed a timely NOD with respect to the initial disability rating assigned to his tinnitus in a January 2016 rating decision.  

No statement of the case has been issued which addresses these timely filed appeals.  Thus, these issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  They are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ, as are the claim for a TDIU, the claim for a higher initial rating for service-connected PTSD, and the claims for service connection for hearing loss and for a left shoulder disability.  


FINDING OF FACT

The Veteran fell and fractured his right ankle the day after returning from a period of ACDUTRA in June 1987, when he was no longer in duty status.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014).  VA satisfied its notice duty with respect to the Veteran's right ankle claim in a September 2008 letter.  

The evidence of record includes service treatment records, VA treatment records, private treatment records, testimony from the Veteran, and lay statements.  The AOJ has satisfied the Board's prior remand instructions to obtain records and conduct appropriate examinations.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A portion of the Veteran's service treatment records (STRs) from his service with the Pennsylvania Air National Guard are not available for review.  A June 2009 formal finding of unavailability details the searches that were conducted for the records.   A letter sent to the Veteran later that month apprised him of the missing records, and invited him to submit copies of the records himself; however, no records have been received.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Nothing in the record identifies additional, potentially relevant records that could be obtained.  VA has provided examinations with respect to both disabilities on appeal that address all relevant questions.  Therefore, VA has also complied with its duty to obtain available records and otherwise assist in the development of the claims.  38 U.S.C.A. § 5103A (West 2014).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Veteran status must be established as a condition of eligibility for service-connection.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  To establish veteran status based on a period of ACDUTRA, a claimant's disability must relate to a disease or injury that was incurred or aggravated during the period of ACDUTRA. 38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.1 (a), (d) (2016); Harris v. West, 13 Vet. App. 509, 511  (2000).

The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

According to the Veteran in his March 2009 claim for compensation, he fell and fractured his ankle on June 9, 1987, approximately 24 hours after returning from a period of ACDUTRA. His statement is corroborated by contemporaneous medical records, showing treatment for a fractured right ankle on June 9, 1987.  

The Veteran's personnel file includes orders to ACDUTRA from May 26, 1987 to June 7, 1987.  There is no indication that the Veteran's period of ACDUTRA was extended.  

A July 2009 statement from a witness to the incident that caused the Veteran's ankle fracture indicated that the event happened just after the Veteran was coming back from ACDUTRA and rushing to get to work.  Both she and the Veteran have indicated that they are under the impression that an injury occurs within 24 hours of separation from active service, compensation for that injury may be granted.

Unfortunately, this argument is without legal merit.  The law is clear that in order to obtain compensation for a service-connected injury, the injury must have been incurred as a result of active service.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.1 (a), (d) (2016); Harris v. West, 13 Vet. App. 509, 511  (2000).   Here, the evidence does not reflect, and the Veteran does not contend, that the ankle fracture occurred during a period of active service.  Both the medical and lay evidence supports a conclusion that the injury occurred on June 9, 1987, and that the Veteran was discharged from ACDUTRA on June 7, 1987.  There is no law or regulation which provides for a 24-hour "grace period" during which injuries sustained by a Veteran after returning from a period of active service can compensated by VA, and the Board is not authorized to provide equitable relief of the sort that the Veteran is seeking.  In the absence of evidence relating the Veteran's ankle fracture to a period of active service, service connection must be denied.

ORDER

Service connection for a right ankle disability is denied.


REMAND

The most recent VA examination of the Veteran's bilateral hearing loss, conducted in November 2015, showed that the Veteran's hearing acuity meets the definition of impaired hearing pursuant to 38 C.F.R. § 3.385, because the Veteran's word recognition threshold was less than 94 percent in each ear on speech discrimination testing using the Maryland CNC test.  38 C.F.R. § 3.385.

The examiner concluded, however, that the Veteran's diagnosed hearing loss was not related to his service, because there was no finding of hearing loss during service and the Veteran's hearing had been normal up until the November 2015 examination.  However, the opinion does not specifically address the etiology of the Veteran's hearing loss.  Specifically, there is nothing to connect the clinical findings mentioned to the conclusion reached.  Under the circumstances of this case, an addendum opinion must be obtained.  See 38 C.F.R. § 3.159 (c)(4) (2016). 

During the November 2015 VA examination, the Veteran presented an audiogram, conducted at a private audiology practice, that purported to show a mild hearing loss in the left ear at 4000 Hz.  The audiogram has not been included with the record, nor have any other records from this practice been sought.  The records must therefore be requested, as they are likely relevant to his claim.  38 C.F.R. § 3.159(c)(2).  

The Veteran contends that he first injured his left shoulder while on active duty, and that he has experienced continuous signs and symptoms of a left shoulder injury since then.  However, he sustained an intervening occupational injury to this shoulder in March 2015, which led to his being medically retired.  In a May 2017 letter, the Veteran requested that VA obtain his employment records and workers' compensation records in connection with his claim for service connection for a left shoulder disability.  On remand, pending the Veteran's written authorization, these records must be obtained, as it is possible that the Veteran's medical history may indicate a history of a remote injury to the left shoulder.  Id.  

The Veteran has contended throughout the appeal that although he was able to maintain employment, his PTSD symptoms caused him significant occupational impairment, as he was often irritable and had violent verbal altercations with his colleagues.  Therefore, the Board finds that the Veteran's employment records are also relevant to his PTSD claim.  As a result, this issue must also be remanded to the AOJ so that such records may be reviewed in connection with the claim for a higher initial rating for PTSD.  He must also be asked to provide written authorization to obtain his workers' compensation records.  38 C.F.R. § 3.159(c)(2).  

The Veteran received a VA examination of his left shoulder in November 2015.  The examiner found that the Veteran's current left shoulder disability was attributable to his March 2015 occupational injury; however, the examiner did not address the competent lay and medical evidence of a continuity of left shoulder symptomatology since the Veteran's discharge from service.  Under these circumstances, an addendum opinion should be obtained.  See 38 C.F.R. § 3.159 (c)(4) (2016). 

As noted in the Introduction, the Veteran filed a timely NODs with respect to October 2014, November 2016, and February 2016 rating decisions, which assigned a disability rating of 50 percent for a service-connected right knee disability; declined to reopen a claim for service connection for a right hand disability; and assigned an initial disability rating of 10 percent for tinnitus. As no SOC has been issued that addresses these claims, remand is required.  Manlincon v West, 12 Vet. App. 238 (1999).

Appropriate notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), advising the Veteran of the type of evidence needed to substantiate a claim for a TDIU.  
Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC as to his claims for higher initial ratings for his service-connected right knee disability and tinnitus, as well as his claim to reopen service connection for a right hand disability.  The SOC must include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

2.  Contact the Veteran and ask that he provide written authorization to obtain all available treatment records from Bucks ENT.  Upon receipt of such written authorization, take appropriate action to contact the identified provider and request complete records related to the Veteran's hearing loss.  The Veteran should be informed that in the alternative he may obtain and submit the records himself. 

3.  After securing the Veteran's authorization, request from the City of Philadelphia, copies of the Veteran's employment records, to include any mental health evaluations and all records concerning the Veteran's medical retirement.

4.  After obtaining any necessary written authorization from the Veteran, obtain his workers' compensation records, including administrative decision(s) and the medical records upon which the decisions were based.

5.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.

6.  Return the record to the November 2015 VA audiological examiner, if available, for review.  The record and a copy of this remand must be provided to the examiner, and the examination report must reflect review of both.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its onset as a result of in-service acoustic trauma.  The examiner is to accept as true the Veteran's contentions with regard to noise exposure in service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

If the November 2015 examiner is no longer available, another examination must be scheduled and the examiner directed to address the questions set forth above.

7.  Return the record to the November 2015 VA left shoulder examiner, if available, for review.  The record and a copy of this remand must be provided to the examiner, and the examination report must reflect review of both.  
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current left shoulder had its onset as a result of an in-service injury.  The examiner is to accept as true the Veteran's contentions with regard to a shoulder injury in service, and must consider the competent evidence of left shoulder symptomatology dating back to 1994 before rendering an opinion.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

If the November 2015 examiner is no longer available, another examination must be scheduled and the examiner directed to address the questions set forth above.

8.  Review the record to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


